Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114

1.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/2/2022 has been entered. Amendments to claims filed 05/04/2022 are entered.
Claims 1, 3, 15, 16 and 17 are amended in the amendment filed 05/04/2022. Claims 1-17 are pending for examination.

Response to Arguments
2.	Applicant’s arguments, see pages 7-9 filed 05/04/2022, with respect to the rejection(s) of claims 1-17 under 35 USC 103 have been fully considered and are persuasive in view of the current amendments to independent claims 1, 15, and 16.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection under 35 USC 103(a) is made in view of  combined teachings of Hayashi and Hwang  [WO 2005093678A1] in rejecting independent claims 1, 15 and 16.

1. (currently amended): An information processing system comprising: 
	a detection unit that detects a position of a customer; and

a display information generation unit that generates and controls a display of display information indicating a notification to guide the customer to a place where the customer is going in accordance with a position of the customer,
	wherein the display information generation unit generates respective display information for each of a plurality of places according to characteristics of each of the plurality of places, and
	wherein the notification is projected onto a surface in a shop based on the position of the customer and indicates the respective display information from the position of the customer to plurality of places.

2. (original): The information processing system according to claim 1, wherein the notification is for guiding the customer to a predetermined place.

3. (currently amended): The information processing system according to claim 1, wherein the notification is for guiding the customer to any of a plurality of adjustment places provided in the shop.
Claim Rejections - 35 USC § 103
3.	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

3.1.	Claims 1-6, and 15-17 are rejected under 35 U.S.C. 103 (a) as being unpatentable over Hayashi cited in the IDS filed 09/03/2020 in view of Hwang.

Regarding claim1, Hayashi discloses an information processing system [See Fig.1 information processing device 10] comprising: 
a detection means for detecting unit that detects a position of a customer [The detection unit 16 in Fig.1 discloses detecting the number of people in a queue standing with shopping baskets for registration and checkout, see paras 0057, 0066, 0069-0070, 0088-0089, 0092. The detection unit by detecting position of each people standing in the queue for estimating the waiting time for each people in the queue]; and 
a display information generation means for generating unit that generates display information indicating a notification to guide the customer to a place where the customer is going in accordance with a position of the customer [the display unit 10, see Fig.2, includes a screen which displays information including a notification guide as to which checkout counter the customer according to his position should choose, see para 0102, “ The predicted value of a waiting time calculated by the waiting time estimation unit 18 is displayed on a display unit for customers for each merchandise registration device 20 in such a way that a customer is able to see the value. For example, the display may be any of a character display such as “WAITING TIME OF THIS CHECKOUT COUNTER IS X MINUTES,” light emission changing colors depending on a length of a predicted waiting time, display of an indicator or a symbol based on a length of a waiting time, and the like.”]...
Hayashi fails to teach specifically wherein the display information generation unit generates respective display information for each of a plurality of places according to characteristics of each of the plurality of places, and wherein the notification is projected onto a surface in a shop based on the position of the customer and indicates the respective display information from the position of the customer to plurality of places. Hwang in the similar field of providing lighted guidance to peoples from their positions to different places, teaches using embedded lightings with arrows indicating to guide the people from their positions to different places such as different subway lines or different fire exits in case of fire [See page 5 lines , 12-15, “ The present invention provides an emergency guidance device which has a structure in which the emergency guidance device is mounted to or embedded in a floor or wall of a building. “, page 10, line 6- page 11, line 3, “The light emitting diodes 7 of the emergency guidance device of the present invention may comprise bright light emitting diodes having various colors. That is, the light emitting diodes 7 correspond to different subway lines in a station in which transferring between lines is possible. Furthermore, the light emitting diodes 7 may represent warning (red), safety (green) and caution (yellow). As such, the present invention serves as indication lighting, which indicates the direction for transferring between subway lines or warns of danger under normal conditions, as well as serves as emergency guidance lighting…… As such, the present invention serves as indication lighting, which indicates the direction for transferring between subway lines or warns of danger under normal conditions, as well as serves as emergency guidance lighting. In the case that white light emitting diodes 7 are used in replace of the variously colored light emitting diodes 7, the direction indicating display 9, which is placed on the inner surface of the transparent cover 3, is covered with the coating film or is silk printed. Then, the white light emitting diodes 7 perform the same function as the colored light emitting diodes 7. Furthermore, the direction indicating display 9, which comprises the coating film or the silk printed part 12, can represent various signs. In the case of the direction indicating display 9 having patterns such as arrows, when the light emitting diodes are sequentially flashed, the patterns are also sequentially flashed”,  page 13, line 21-page 14, line 5, “he present invention provides an emergency guidance system which is used under normal conditions to indicate the direction for transferring in a subway, bus, or airplane terminal, for example, the emergency guidance system has light emitting diodes of different colors corresponding to different subway lines, thus helping people quickly find a location for transferring, and which indicates to people the direction of an exit or a safe place when a fire occurs .”] which reads on the claimed limitations providing notifications on a floor surface of any building or area including shops and warehouses to any people based on their existing position to targeted places [according to characteristics of each of the plurality of places] such as different subway lines or fire exits in case of fire warnings. Therefore, in view of the teachings of Hwang at the time of the Applicant’s invention it would be obvious to an ordinary skilled in the art to have modified Hayashi to incorporate at a shop environment the concept of displaying information generation unit generates respective display information for each of a plurality of places according to characteristics of each of the plurality of places, and wherein the notification is projected onto a surface in a shop based on the position of the customer and indicates the respective display information from the position of the customer to plurality of places because, as shown in Hwang, providing lighted arrows to people from their positions to targeted places provides a lighted and better suited guidance to direct the people to their targeted destination such as checkout terminals or counter or cashiers, and secondly, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.


Regarding claim 2, Hayashi teaches the limitations, “The information processing system according to claim 1, wherein the notification is for guiding the customer to a predetermined place” are covered in the analysis of claim 1 wherein the information processing device 10 provides the notification to the customer to a predetermined checkout station by displaying the waiting time see paras 0100-- 0102, “ The predicted value of a waiting time calculated by the waiting time estimation unit 18 is displayed on a display unit for customers for each merchandise registration device 20 in such a way that a customer is able to see the value. For example, the display may be any of a character display such as “WAITING TIME OF THIS CHECKOUT COUNTER IS X MINUTES,” light emission changing colors depending on a length of a predicted waiting time, display of an indicator or a symbol based on a length of a waiting time, and the like.”.]

 Regarding claims 3-6,  the limitations, “The information processing system according to claim 1, wherein the notification is for guiding the customer to any of a plurality of adjustment places provided in the shop,  wherein the adjustment place that is a guiding place for the customer is determined in accordance with an estimated required time of a procedure in each of the plurality of adjustment places, wherein the estimated required time is acquired based on the number of waiting persons who wait for a procedure in each of the plurality of adjustment places, and, wherein the detection means unit acquires information used for calculation of the number of waiting persons by detecting a position of the customer who is near each of the plurality of adjustment places [ Already covered in the analysis of claims 1-2 wherein a shop environment the information processing system 10 guides the customer to a plurality of checkouts [corresponding to adjustment places provided in a shop by indicating the waiting time at different checkout stations based on the number of people in a queue waiting for checkout,  see paras 0100- 0102, “ The predicted value of a waiting time calculated by the waiting time estimation unit 18 is displayed on a display unit for customers for each merchandise registration device 20 in such a way that a customer is able to see the value. For example, the display may be any of a character display such as “WAITING TIME OF THIS CHECKOUT COUNTER IS X MINUTES,” light emission changing colors depending on a length of a predicted waiting time, display of an indicator or a symbol based on a length of a waiting time, and the like.”, and see  paras 0057, 0066, 0069-0070, 0088-0089, 0092, wherein it is already discussed and analyzed wherein the estimated required time is acquired based on the number of waiting persons who wait for a procedure in each of the plurality of adjustment places, and, wherein the detection means unit acquires information used for calculation of the number of waiting persons by detecting a position of the customer who is near each of the plurality of adjustment places, see Hayashi paras.].

Regarding claims 15-16, their limitations are similar to the limitations of claim 1, accordingly they are analyzed and rejected as being unpatentable over Hayashi in view of Hwang based on the same rationale as established for claim 1 above.

Regarding claim 17, combined teachings of Hayashi and Hwang teach and render obvious the limitations of claim 1. as analyzed above, notifying and displaying guidance to a customer in a retail shop environment, based on his position on the shop floor in a queue by providing how much waiting time for one of plurality of checkout stations and the limitations ”the notification is at least an arrow projected onto a surface in a shop in which the customer is located”, are already covered in the analysis of claim 1 wherein Hwang teaches providing arrows with the lights on the floor.

3.2.	Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Hayashi in view of Hwang and further in view of JP H5233963A [Hitachi Ltd.] cited in the IDS filed 09/03/2020 no.5 Foreign Patent Document and also cited in the NPL reference no.1, hereinafter Hitachi.
Regarding claim 7, combined teachings of Hayashi and Hwang teach and render obvious the limitations of claims 1 and 3, as analyzed above, notifying and displaying guidance to a customer in a retail shop environment, based on his position on the shop floor in a queue by providing how much waiting time for one of plurality of checkout stations so that the customer can choose a particular checkout where payment can be paid but fails to disclose , wherein the adjustment place [checkout]  that is a guiding place for the customer is determined in accordance with a payment method that is available in each of the plurality of adjustment places. In the same field of endeavor of guiding a customer on a venue like a shop floor to a designated cashier depending type of payment that is by a card or cash, etc. [see para 0005 “ That is, the product registration time varies greatly depending on the number of products, and the payment registration time differs depending on the payment method (cash, card, etc.), and the two often do not match”,] Hitachi teaches determining and guiding a customer to a checkout in accordance with a payment method [like cash or card, etc.] that is available in each of the plurality of adjustment places [see para 0005 recited above and para 0056 and Fig.59, “ Here, as a guide for the cashier device 2 for which the customer should pay, for example, the display as shown in FIG. 59 can be displayed on the screen of the customer display device 13. ここで、顧客が支払を行なうべきキャッシャ装置２の案内として、例えば、図５９に示すような表示を客用表示装置１３の画面で行なうことができる。 
FIG. A is an example of instructing a card transaction customer to make a payment using the No. 20 cashier device near the exit. Here, a wavy underline is added to emphasize the cashier number 20. The emphasis is not limited to underlining, and may be performed by color display, blinking, or the like. FIG. B is an example of guiding the payment to be made by the cashier device No. 11 which is immediately ahead. In this example as well, some emphasis may be made. Further, FIG. C is an example of guidance to the same effect as A, but in this case, the cashier number displayed on the cashier device itself or the cashier code display unit 20 is color-coded, and the color is used as the guidance message. It is specified inside. The guidance message may be emphasized with a color corresponding to the color coding of the cashier device. FIG. D is an example of further displaying and guiding a map. That is, in this example, the direction of travel is indicated by an arrow. In this example as well, the same emphasis as described above can be made.’]. Therefore, in view of the teachings of Hitachi in the same field of endeavor of providing and displaying guidance to customers in shop floor environment to approach a specific checkout station it would be obvious to an ordinary skilled in the art at the time of the applicant’s invention to have modified claim 3  to incorporate the concept of determining an adjustment place [checkout station] in accordance with a payment method [cash or card , etc.] that is available in each of the plurality of adjustment places, because as shown in Hitachi it would make the system more efficient as it takes different amount of time for card and cash transactions.

	Regarding 8, the limitations, “The information processing system according to claim 3, wherein the notification includes information on a payment method that is available in each of the plurality of adjustment places”, are covered in the analysis of claim 7 above.

3.3.	Claims 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Hayashi in view of Hwang and in view of Robaina et al. [US20190011703 A1], hereinafter Robaina,
Regarding claims 9-11, Hayashi in view of Hwang, as analyzed above for claims 1-3, teaches notifying and displaying guidance to a customer in a retail shop environment, based on his position on the shop floor in a queue by providing how much waiting time for one of plurality of checkout stations so that the customer can choose a particular checkout where payment can be paid but fails to disclose that the information processing system according claim 1, wherein the detection means unit detects a position of the customer based on distance information acquired by a ranging apparatus that acquires a distance to a ranging target, wherein the ranging apparatus includes a Light Detection and Ranging (LIDAR) device and the LIDAR device includes a laser light source that emits invisible light.  Robaina, In the similar field of endeavor of using well –known devices to determine position of objects and the distance to a ranging target using LIDAR which emit invisible laser light source [See Robaina paras 0207, “[0207] 71. ….said environmental sensor configured to identify one or more positions of the object comprises at least one of a laser range finder, LIDAR, a radar distance finder, or an ultrasonic ranging device. ….. and  1631 “…..A variety of ways can be used to measure the distance from the user to the object in the real world. ….. In some embodiments, the head-mounted display device may include one or more sensors configured to measure distance to objects in the environment. Such a sensor could be a distance measuring device or ranging device such as, for example, a laser rangefinder (e.g., LIDAR), a radar distance finder, an ultrasonic ranging device …… Other methods such as triangulation may also possibly be used. ]. Thus, Robaina teaches using ranging apparatus such as LIDAR which is a detection system working on the principle of radar, but uses laser light which is invisible, to measure distances from a user to an object. Therefore, in view of the teachings of Robaina, it would be obvious to an ordinary skilled in the art at the time of the Applicant’s invention to have modified claim 3 to incorporate the use of LIDAR to detect a position of customer and a distance from the customer’s position and using laser light source emitting an invisible light in the method and system of Hayashi to measure distance of the customers on the shop floor when they are standing in the queue, because use of LIDAR as one of the methods to detect a position of a customer and measure the distance from a  targeted object such as a checkout station to calculate the waiting time for the customer.

3.4.	Claims 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Hayashi in view of Hwang and further in view of JP 2015-001879 [Canon KK0 cited in the IDS filed 09/03/2020, no.3 Foreign Patent Document and also cited in the NPL reference no.1, hereinafter Canon.
Regarding claims 12-14, Hayashi in view of Hwang, as analyzed above for claims 1-3, teach notifying and displaying guidance to a customer in a retail shop environment, based on his position on the shop floor in a queue by providing how much waiting time for one of plurality of checkout stations so that the customer can choose a particular checkout where payment can be paid and also by projecting a notification via a laser light to guide the customer to the desired checkout terminal, but fails to disclose that the display information is supplied to an image projection apparatus that displays an image including the notification by emitting visible light, and the image projection apparatus displays the image on a floor surface of a shop, the image projection apparatus displays the image near the customer. However, in the same field of endeavor, Canon teaches the concepts of a projector projecting/displaying supplied information about the customer including visible light on a floor surface of a shop [see paras 0037-0041 and Figs 1-4]. Therefore, in view of the Canon’s teachings it would be obvious to an ordinary skilled in the art to have modified the combined teachings of Hayashi and Hwang as applied to claim 3 to incorporate the concept of displaying notification and guidance information via an image projection apparatus by emitting visible light including displaying the image on a floor surface of a shop near the customer, because it will do the same required purpose in Hayashi of projecting notification and guidance to a customer regarding waiting time for a customer in the queue for a checkout station and secondly since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Conclusion
4.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	(i)	Article, “FAA Says Airliners Now Lighted to Show Path to Fire Exits:  Publication date 11/27/1986; [FINAL Edition] of San Francisco Chronicle [San Francisco, Calif]; retrieved from Dialog database on 06/13/2022 discloses that all major airlines have lighted show paths to exits.

 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOGESH C GARG whose telephone number is (571)272-6756. The examiner can normally be reached Max-Flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey A Smith can be reached on 571-272-6763. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YOGESH C GARG/Primary Examiner, Art Unit 3625